

FHASI 2006-4

MORTGAGE LOAN PURCHASE AGREEMENT
 
THIS MORTGAGE LOAN PURCHASE AGREEMENT dated as of December 28, 2006 by and
between FIRST HORIZON HOME LOAN CORPORATION, a Kansas corporation (the
“Seller”), and FIRST HORIZON ASSET SECURITIES INC. (the “Purchaser”).
 
WHEREAS, the Seller owns certain Mortgage Loans (as hereinafter defined) which
Mortgage Loans are more particularly listed and described in Schedule A attached
hereto and made a part hereof.
 
WHEREAS, the Seller and the Purchaser wish to set forth the terms pursuant to
which the Mortgage Loans, excluding the servicing rights thereto, are to be sold
by the Seller to the Purchaser.
 
WHEREAS, the Seller will simultaneously transfer the servicing rights for the
Mortgage Loans to First Tennessee Mortgage Services, Inc. (“FTMSI”) pursuant to
the Servicing Rights Transfer and Subservicing Agreement (as hereinafter
defined).
 
WHEREAS, the Purchaser will engage FTMSI to service the Mortgage Loans pursuant
to the Servicing Agreement (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and covenants contained herein, the parties
hereto agree as follows:
 
ARTICLE I
Definitions
 
Agreement: This Mortgage Loan Purchase Agreement, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
 
Alternative Title Product: Any one of the following: (i) Lien Protection
Insurance issued by Integrated Loan Services or ATM Corporation of America, (ii)
a Mortgage Lien Report issued by EPN Solutions/ACRAnet, (iii) a Property Plus
Report issued by Rapid Refinance Service through SharperLending.com, or (iv)
such other alternative title insurance product that the Seller utilizes in
connection with its then current underwriting criteria.


Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a day on
which banking institutions in the City of Dallas, the State of Texas or New York
City is located are authorized or obligated by law or executive order to be
closed.
 
Closing Date: December 28, 2006
 
Code: The Internal Revenue Code of 1986, including any successor or amendatory
provisions.
 
Cooperative Corporation: The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.
 

--------------------------------------------------------------------------------


 
Coop Shares: Shares issued by a Cooperative Corporation.
 
Cooperative Loan: Any Mortgage Loan secured by Coop Shares and a Proprietary
Lease.
 
Cooperative Property: The real property and improvements owned by the
Cooperative Corporation, including the allocation of individual dwelling units
to the holders of the Coop Shares of the Cooperative Corporation.
 
Cooperative Unit: A single family dwelling located in a Cooperative Property.
 
Custodian: First Tennessee Bank National Association, and its successors and
assigns, as custodian under the Custodial Agreement dated as of December 28,
2006 by and among The Bank of New York, as trustee, First Horizon Home Loan
Corporation, as master servicer, and the Custodian.
 
Cut-Off Date: December 1, 2006.
 
Cut-off Date Principal Balance: As to any Mortgage Loan, the Stated Principal
Balance thereof as of the close of business on the Cut-off Date.
 
Debt Service Reduction: With respect to any Mortgage Loan, a reduction by a
court of competent jurisdiction in a proceeding under the Bankruptcy Code in the
Scheduled Payment for such Mortgage Loan which became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.
 
Deficient Valuation: With respect to any Mortgage Loan, a valuation by a court
of competent jurisdiction of the Mortgaged Property in an amount less than the
then-outstanding indebtedness under the Mortgage Loan, or any reduction in the
amount of principal to be paid in connection with any Scheduled Payment that
results in a permanent forgiveness of principal, which valuation or reduction
results from an order of such court which is final and non-appealable in a
proceeding under the United States Bankruptcy Reform Act of 1978, as amended.
 
Delay Delivery Mortgage Loans: The Mortgage Loans for which all or a portion of
a related Mortgage File is not delivered to the Trustee or to the Custodian on
its behalf on the Closing Date. The number of Delay Delivery Mortgage Loans
shall not exceed 25% of the aggregate number of Mortgage Loans as of the Closing
Date.
 
Deleted Mortgage Loan: As defined in Section 4.1(c) hereof.
 
Determination Date: The earlier of (i) the third Business Day after the 15th day
of each month, and (ii) the second Business Day prior to the 25th day of each
month, or if such 25th day is not a Business Day, the next succeeding Business
Day.
 
GAAP: Generally accepted accounting principles as in effect from time to time in
the United States of America.
 
-2-

--------------------------------------------------------------------------------


 
Insurance Proceeds: Proceeds paid by an insurer pursuant to any insurance
policy, including all riders and endorsements thereto in effect, including any
replacement policy or policies, in each case other than any amount included in
such Insurance Proceeds in respect of expenses covered by such insurance policy.
 
Liquidation Proceeds: Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property.
 
MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.
 
MERS Mortgage Loan: Any Mortgage Loan registered with MERS on the MERS System.
 
MERS® System: The system of recording transfers of mortgages electronically
maintained by MERS.
 
MIN: The Mortgage Identification Number for any MERS Mortgage Loan.
 
MOM Loan: Any Mortgage Loan as to which MERS is acting as mortgagee, solely as
nominee for the originator of such Mortgage Loan and its successors and assigns.
 
Mortgage: The mortgage, deed of trust or other instrument creating a first lien
on the property securing a Mortgage Note.
 
Mortgage File: The mortgage documents listed in Section 3.1 pertaining to a
particular Mortgage Loan and any additional documents required to be added to
the Mortgage File pursuant to this Agreement.
 
Mortgage Loans: The mortgage loans transferred, sold and conveyed by the Seller
to the Purchaser, pursuant to this Agreement.
 
Mortgage Loan Purchase Price: With respect to any Mortgage Loan required to be
purchased by the Seller pursuant to Section 4.1(c) hereof, an amount equal to
the sum of (i) 100% of the unpaid principal balance of the Mortgage Loan on the
date of such purchase, and (ii) accrued interest thereon at the applicable
Mortgage Rate from the date through which interest was last paid by the
Mortgagor to the first day in the month in which the Mortgage Loan Purchase
Price is to be distributed to the Purchaser or its designees.
 
Mortgage Note: The original executed note or other evidence of indebtedness
evidencing the indebtedness of a Mortgagor under a Mortgage Loan.
 
Mortgage Rate: The annual rate of interest borne by a Mortgage Note from time to
time, net of any insurance premium charged by the mortgagee to obtain or
maintain any primary insurance policy.
 
-3-

--------------------------------------------------------------------------------


 
Mortgaged Property: The underlying property securing a Mortgage Loan, which,
with respect to a Cooperative Loan, is the related Coop Shares and Proprietary
Lease.
 
Mortgagor: The obligor(s) on a Mortgage Note.
 
Principal Prepayment: Any payment of principal by a Mortgagor on a Mortgage Loan
that is received in advance of its scheduled Due Date and is not accompanied by
an amount representing scheduled interest due on any date or dates in any month
or months subsequent to the month of prepayment.
 
Proprietary Lease: With respect to any Cooperative Unit, a lease or occupancy
agreement between a Cooperative Corporation and a holder of related Coop Shares.
 
Purchase Price: $384,070,293.32
 
Purchaser: First Horizon Asset Securities Inc., in its capacity as purchaser of
the Mortgage Loans from the Seller pursuant to this Agreement.
 
Recognition Agreement: With respect to any Cooperative Loan, an agreement
between the Cooperative Corporation and the originator of such Mortgage Loan
which establishes the rights of such originator in the Cooperative Property.
 
Scheduled Payment: The scheduled monthly payment on a Mortgage Loan due on the
first day of the month allocable to principal and/or interest on such Mortgage
Loan which, unless otherwise specified herein, shall give effect to any related
Debt Service Reduction and any Deficient Valuation that affects the amount of
the monthly payment due on such Mortgage Loan.
 
Security Agreement: The security agreement with respect to a Cooperative Loan.
 
Seller: First Horizon Home Loan Corporation, a Kansas corporation, and its
successors and assigns, in its capacity as seller of the Mortgage Loans.
 
Servicing Agreement: The servicing agreement, dated as of November 26, 2002 by
and between First Horizon Asset Securities Inc. and its assigns, as owner, and
First Tennessee Mortgage Services, Inc., as servicer.
 
Servicing Rights Transfer and Subservicing Agreement: The servicing rights
transfer and subservicing agreement, dated as of November 26, 2002 by and
between First Horizon Home Loan Corporation, as transferor and subservicer, and
First Tennessee Mortgage Services, Inc., as transferee and servicer.
 
Stated Principal Balance: As to any Mortgage Loan, the unpaid principal balance
of such Mortgage Loan as specified in the amortization schedule at the time
relating thereto (before any adjustment to such amortization schedule by reason
of any moratorium or similar waiver or grace period) after giving effect to any
previous partial Principal Prepayments and Liquidation Proceeds allocable to
principal (other than with respect to any Liquidated Mortgage Loan) and to the
payment of principal due on such date and irrespective of any delinquency in
payment by the related Mortgagor.
 
-4-

--------------------------------------------------------------------------------


 
Substitute Mortgage Loan: A Mortgage Loan substituted by the Seller for a
Deleted Mortgage Loan which must, on the date of such substitution, (i) have a
Stated Principal Balance, after deduction of the principal portion of the
Scheduled Payment due in the month of substitution, not in excess of, and not
more than 10% less than the Stated Principal Balance of the Deleted Mortgage
Loan; (ii) have a Mortgage Rate not lower than the Mortgage Rate of the Deleted
Mortgage Loan; (iii) have a maximum mortgage rate not more than 1% per annum
higher or lower than the maximum mortgage rate of the Deleted Mortgage Loan;
(iv) have a minimum mortgage rate specified in its related Mortgage Note not
more than 1% per annum higher or lower than the minimum mortgage rate of the
Deleted Mortgage Loan; (v) have the same mortgage index, reset period and
periodic rate as the Deleted Mortgage Loan and a gross margin not more than 1%
per annum higher or lower than that of the Deleted Mortgage Loan (vi) be
accruing interest at a rate no lower than and not more than 1% per annum higher
than, that of the Deleted Mortgage Loan; (vii) have a loan-to-value ratio no
higher than that of the Deleted Mortgage Loan; (viii) have a remaining term to
maturity no greater than (and not more than one year less than that of) the
Deleted Mortgage Loan; (ix) not be a Cooperative Loan unless the Deleted
Mortgage Loan was a Cooperative Loan and (x) comply with each representation and
warranty set forth in Schedule B hereto.
 
Trustee: The Bank of New York and its successors and, if a successor trustee is
appointed hereunder, such successor.
 
ARTICLE II
Purchase and Sale
 
Section 2.1  Purchase Price. In consideration for the payment to it of the
Purchase Price on the Closing Date, pursuant to written instructions delivered
by the Seller to the Purchaser on the Closing Date, the Seller does hereby
transfer, sell and convey to the Purchaser on the Closing Date, but with effect
from the Cut-off Date, (i) all right, title and interest of the Seller in the
Mortgage Loans, excluding the servicing rights thereto, and all property
securing such Mortgage Loans, including all interest and principal received or
receivable by the Seller with respect to the Mortgage Loans on or after the
Cut-off Date and all interest and principal payments on the Mortgage Loans
received on or prior to the Cut-off Date in respect of installments of interest
and principal due thereafter, but not including payments of principal and
interest due and payable on the Mortgage Loans on or before the Cut-off Date,
and (ii) all proceeds from the foregoing. Items (i) and (ii) in the preceding
sentence are herein referred to collectively as “Mortgage Assets.”
 
Section 2.2  Timing. The sale of the Mortgage Assets hereunder shall take place
on the Closing Date.
 
ARTICLE III
Conveyance and Delivery
 
Section 3.1  Delivery of Mortgage Files. In connection with the transfer and
assignment set forth in Section 2.1 above, the Seller has delivered or caused to
be delivered to the Trustee or to the Custodian on its behalf (or, in the case
of the Delay Delivery Mortgage Loans, will deliver or cause to be delivered to
the Trustee or to the Custodian on its behalf within thirty (30) days following
the Closing Date) the following documents or instruments with respect to each
Mortgage Loan so assigned (collectively, the “Mortgage Files”):
 

(a)  
(1)the original Mortgage Note endorsed by manual or facsimile signature in blank
in the following form: “Pay to the order of ________________, without recourse,”
with all intervening endorsements showing a complete chain of endorsement from
the originator to the Person endorsing the Mortgage Note (each such endorsement
being sufficient to transfer all right, title and interest of the party so
endorsing, as noteholder or assignee thereof, in and to that Mortgage Note); or

 
-5-

--------------------------------------------------------------------------------


 
(2)  with respect to any Lost Mortgage Note, a lost note affidavit from the
Seller stating that the original Mortgage Note was lost or destroyed, together
with a copy of such Mortgage Note;
 

(b)  
except as provided below and for each Mortgage Loan that is not a MERS Mortgage
Loan, the original recorded Mortgage or a copy of such Mortgage certified by the
Seller as being a true and complete copy of the Mortgage, and in the case of
each MERS Mortgage Loan, the original Mortgage, noting the presence of the MIN
of the Mortgage Loans and either language indicating that the Mortgage Loan is a
MOM Loan if the Mortgage Loan is a MOM Loan or if the Mortgage Loan was not a
MOM Loan at origination, the original Mortgage and the assignment thereof to
MERS, with evidence of recording indicated thereon, or a copy of the Mortgage
certified by the public recording office in which such Mortgage has been
recorded;

 

(c)  
a duly executed assignment of the Mortgage in blank (which may be included in a
blanket assignment or assignments), together with, except as provided below, all
interim recorded assignments of such mortgage (each such assignment, when duly
and validly completed, to be in recordable form and sufficient to effect the
assignment of and transfer to the assignee thereof, under the Mortgage to which
the assignment relates); provided that, if the related Mortgage has not been
returned from the applicable public recording office, such assignment of the
Mortgage may exclude the information to be provided by the recording office;

 

(d)  
the original or copies of each assumption, modification, written assurance or
substitution agreement, if any;

 

(e)  
either the original or duplicate original title policy (including all riders
thereto) with respect to the related Mortgaged Property, if available, provided
that the title policy (including all riders thereto) will be delivered as soon
as it becomes available, and if the title policy is not available, and to the
extent required pursuant to the second paragraph below or otherwise in
connection with the rating of the Certificates, a written commitment or interim
binder or preliminary report of the title issued by the title insurance or
escrow company with respect to the Mortgaged Property, or, in lieu thereof, an
Alternative Title Product; and

 
 
-6-

--------------------------------------------------------------------------------


 
 

(f)  
in the case of a Cooperative Loan, the originals of the following documents or
instruments:

 
(1)  The Coop Shares, together with a stock power in blank;
 
(2)  The executed Security Agreement;
 
(3)  The executed Proprietary Lease;
 
(4)  The executed Recognition Agreement;
 
(5)  The executed UCC-1 financing statement with evidence of recording thereon
which have been filed in all places required to perfect the Seller’s interest in
the Coop Shares and the Proprietary Lease; and
 
(6)  Executed UCC-3 financing statements or other appropriate UCC financing
statements required by state law, evidencing a complete and unbroken line from
the mortgagee to the Trustee with evidence of recording thereon (or in a form
suitable for recordation).
 
In the event that in connection with any Mortgage Loan that is not a MERS
Mortgage Loan the Seller cannot deliver (i) the original recorded Mortgage or
(ii) all interim recorded assignments satisfying the requirements of clause (b)
or (c) above, respectively, concurrently with the execution and delivery hereof
because such document or documents have not been returned from the applicable
public recording office, the Seller shall promptly deliver or cause to be
delivered to the Trustee or the Custodian on its behalf such original Mortgage
or such interim assignment, as the case may be, with evidence of recording
indicated thereon upon receipt thereof from the public recording office, or a
copy thereof, certified, if appropriate, by the relevant recording office, but
in no event shall any such delivery of the original Mortgage and each such
interim assignment or a copy thereof, certified, if appropriate, by the relevant
recording office, be made later than one year following the Closing Date;
provided, however, in the event the Seller is unable to deliver or cause to be
delivered by such date each Mortgage and each such interim assignment by reason
of the fact that any such documents have not been returned by the appropriate
recording office, or, in the case of each such interim assignment, because the
related Mortgage has not been returned by the appropriate recording office, the
Seller shall deliver or cause to be delivered such documents to the Trustee or
the Custodian on its behalf as promptly as possible upon receipt thereof and, in
any event, within 720 days following the Closing Date; provided, further,
however, that the Seller shall not be required to provide an original or
duplicate lender’s title policy (together with all riders thereto) if the Seller
delivers an Alternative Title Product in lieu thereof. The Seller shall forward
or cause to be forwarded to the Trustee or the Custodian on its behalf (i) from
time to time additional original documents evidencing an assumption or
modification of a Mortgage Loan and (ii) any other documents required to be
delivered by the Seller to the Trustee. In the event that the original Mortgage
is not delivered and in connection with the payment in full of the related
Mortgage Loan and the public recording office requires the presentation of a
“lost instruments affidavit and indemnity” or any equivalent document, because
only a copy of the Mortgage can be delivered with the instrument of satisfaction
or reconveyance, the Seller shall execute and deliver or cause to be executed
and delivered such a document to the public recording office. In the case where
a public recording office retains the original recorded Mortgage or in the case
where a Mortgage is lost after recordation in a public recording office, the
Seller shall deliver or cause to be delivered to the Trustee or the Custodian on
its behalf a copy of such Mortgage certified by such public recording office to
be a true and complete copy of the original recorded Mortgage.
 
-7-

--------------------------------------------------------------------------------


 
In addition, in the event that in connection with any Mortgage Loan the Seller
cannot deliver or cause to be delivered the original or duplicate original
lender’s title policy (together with all riders thereto), satisfying the
requirements of clause (v) above, concurrently with the execution and delivery
hereof because the related Mortgage has not been returned from the applicable
public recording office, the Seller shall promptly deliver or cause to be
delivered to the Trustee or the Custodian on its behalf such original or
duplicate original lender’s title policy (together with all riders thereto) upon
receipt thereof from the applicable title insurer, but in no event shall any
such delivery of the original or duplicate original lender’s title policy be
made later than one year following the Closing Date; provided, however, in the
event the Seller is unable to deliver or cause to be delivered by such date the
original or duplicate original lender’s title policy (together with all riders
thereto) because the related Mortgage has not been returned by the appropriate
recording office, the Seller shall deliver or cause to be delivered such
documents to the Trustee or the Custodian on its behalf as promptly as possible
upon receipt thereof and, in any event, within 720 days following the Closing
Date.
 
Notwithstanding anything to the contrary in this Agreement, within thirty days
after the Closing Date, the Seller shall either (i) deliver or cause to be
delivered to the Trustee or the Custodian on its behalf the Mortgage File as
required pursuant to this Section 3.1 for each Delay Delivery Mortgage Loan or
(ii) (A) substitute or cause to be substituted a Substitute Mortgage Loan for
the Delay Delivery Mortgage Loan or (B) repurchase or cause to be repurchased
the Delay Delivery Mortgage Loan, which substitution or repurchase shall be
accomplished in the manner and subject to the conditions set forth in Section
4.1 (treating each Delay Delivery Mortgage Loan as a Deleted Mortgage Loan for
purposes of such Section 4.1), provided, however, that if the Seller fails to
deliver a Mortgage File for any Delay Delivery Mortgage Loan within the
thirty-day period provided in the prior sentence, the Seller shall use its best
reasonable efforts to effect or cause to be effected a substitution, rather than
a repurchase of, such Deleted Mortgage Loan and provided further that the cure
period provided for in Section 4.1 hereof shall not apply to the initial
delivery of the Mortgage File for such Delay Delivery Mortgage Loan, but rather
the Seller shall have five (5) Business Days to cure or cause to be cured such
failure to deliver.
 
ARTICLE IV
Representations and Warranties
 
Section 4.1  Representations and Warranties of the Seller. (a) The Seller hereby
represents and warrants to the Purchaser, as of the date of execution and
delivery hereof, that:
 
(1)  The Seller is duly organized as a Kansas corporation and is validly
existing and in good standing under the laws of the State of Kansas and is duly
authorized and qualified to transact any and all business contemplated by this
Agreement to be conducted by the Seller in any state in which a Mortgaged
Property is located or is otherwise not required under applicable law to effect
such qualification and, in any event, is in compliance with the doing business
laws of any such state, to the extent necessary to ensure its ability to enforce
each Mortgage Loan and to perform any of its other obligations under this
Agreement in accordance with the terms thereof.
 
-8-

--------------------------------------------------------------------------------


 
(2)  The Seller has the full corporate power and authority to sell each Mortgage
Loan, and to execute, deliver and perform, and to enter into and consummate the
transactions contemplated by this Agreement and has duly authorized by all
necessary corporate action on the part of the Seller the execution, delivery and
performance of this Agreement; and this Agreement, assuming the due
authorization, execution and delivery thereof by the other parties thereto,
constitutes a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except that (a) the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
receivership and other similar laws relating to creditors’ rights generally and
(b) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.
 
(3)  The execution and delivery of this Agreement by the Seller, the sale of the
Mortgage Loans by the Seller under this Agreement, the consummation of any other
of the transactions contemplated by this Agreement, and the fulfillment of or
compliance with the terms thereof are in the ordinary course of business of the
Seller and will not (a) result in a material breach of any term or provision of
the charter or by-laws of the Seller or (b) materially conflict with, result in
a material breach, violation or acceleration of, or result in a material default
under, the terms of any other material agreement or instrument to which the
Seller is a party or by which it may be bound, or (c) constitute a material
violation of any statute, order or regulation applicable to the Seller of any
court, regulatory body, administrative agency or governmental body having
jurisdiction over the Seller; and the Seller is not in breach or violation of
any material indenture or other material agreement or instrument, or in
violation of any statute, order or regulation of any court, regulatory body,
administrative agency or governmental body having jurisdiction over it which
breach or violation may materially impair the Seller’s ability to perform or
meet any of its obligations under this Agreement.
 
(4)  No litigation is pending or, to the best of the Seller’s knowledge,
threatened against the Seller that would prohibit the execution or delivery of,
or performance under, this Agreement by the Seller.
 
(5)  The Seller is a member of MERS in good standing, and will comply in all
material respects with the rules and procedures of MERS in connection with the
servicing of the MERS Mortgage Loans for as long as such Mortgage Loans are
registered with MERS.
 
-9-

--------------------------------------------------------------------------------


 

(b)  
The Seller hereby makes the representations and warranties set forth in Schedule
B hereto to the Purchaser, as of the Closing Date, or if so specified therein,
as of the Cut-off Date.

 

(c)  
Upon discovery by either of the parties hereto of a breach of a representation
or warranty made pursuant to Schedule B hereto that materially and adversely
affects the interests of the Purchaser in any Mortgage Loan, the party
discovering such breach shall give prompt notice thereof to the other party. The
Seller hereby covenants that within 90 days of the earlier of its discovery or
its receipt of written notice from the Purchaser of a breach of any
representation or warranty made pursuant to Schedule B hereto which materially
and adversely affects the interests of the Purchaser in any Mortgage Loan, it
shall cure such breach in all material respects, and if such breach is not so
cured, shall, (i) if such 90-day period expires prior to the second anniversary
of the Closing Date, remove such Mortgage Loan (a “Deleted Mortgage Loan”) from
the pools of mortgages listed on Schedule B hereto and substitute in its place a
Substitute Mortgage Loan, in the manner and subject to the conditions set forth
in this Section; or (ii) repurchase the affected Mortgage Loan or Mortgage Loans
from the Purchaser at the Mortgage Loan Purchase Price in the manner set forth
below. With respect to the representations and warranties described in this
Section which are made to the best of the Seller’s knowledge, if it is
discovered by either the Seller or the Purchaser that the substance of such
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of the related Mortgage Loan or the interests of the
Purchaser therein, notwithstanding the Seller’s lack of knowledge with respect
to the substance of such representation or warranty, such inaccuracy shall be
deemed a breach of the applicable representation or warranty.

 
With respect to any Substitute Mortgage Loan or Loans, the Seller shall deliver
to the Trustee or to the Custodian on its behalf the Mortgage Note, the
Mortgage, the related assignment of the Mortgage, and such other documents and
agreements as are required by Section 3.1, with the Mortgage Note endorsed and
the Mortgage assigned as required by Section 3.1. No substitution is permitted
to be made in any calendar month after the Determination Date for such month.
Scheduled Payments due with respect to Substitute Mortgage Loans in the month of
substitution will be retained by the Seller. Upon such substitution, the
Substitute Mortgage Loan or Loans shall be subject to the terms of this
Agreement in all respects, and the Seller shall be deemed to have made with
respect to such Substitute Mortgage Loan or Loans, as of the date of
substitution, the representations and warranties made pursuant to Schedule B
hereto with respect to such Mortgage Loan.
 
It is understood and agreed that the obligation under this Agreement of the
Seller to cure, repurchase or replace any Mortgage Loan as to which a breach has
occurred and is continuing shall constitute the sole remedy against the Seller
respecting such breach available to the Purchaser on its behalf.
 
The representations and warranties contained in this Agreement shall not be
construed as a warranty or guaranty by the Seller as to the future payments by
any Mortgagor.
 
-10-

--------------------------------------------------------------------------------


 
It is understood and agreed that the representations and warranties set forth in
this Section 4.1 shall survive the sale of the Mortgage Loans to the Purchaser
hereunder.
 
ARTICLE V
Miscellaneous
 
Section 5.1  Transfer Intended as Sale. It is the express intent of the parties
hereto that the conveyance of the Mortgage Loans by the Seller to the Purchaser
be, and be construed as, an absolute sale thereof in accordance with GAAP and
for regulatory purposes. It is, further, not the intention of the parties that
such conveyances be deemed a pledge thereof by the Seller to the Purchaser.
However, in the event that, notwithstanding the intent of the parties, the
Mortgage Loans are held to be the property of the Seller or the Purchaser,
respectively, or if for any other reason this Agreement is held or deemed to
create a security interest in such assets, then (i) this Agreement shall be
deemed to be a security agreement within the meaning of the Uniform Commercial
Code of the State of Texas and (ii) the conveyance of the Mortgage Loans
provided for in this Agreement shall be deemed to be an assignment and a grant
by the Seller to the Purchaser of a security interest in all of the Mortgage
Loans, whether now owned or hereafter acquired.
 
The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Mortgage Loans, such
security interest would be deemed to be a perfected security interest of first
priority under applicable law and will be maintained as such throughout the term
of the Agreement. The Seller and the Purchaser shall arrange for filing any
Uniform Commercial Code continuation statements in connection with any security
interest granted hereby.
 
Section 5.2  Seller’s Consent to Assignment. The Seller hereby acknowledges the
Purchaser’s right to assign, transfer and convey all of the Purchaser’s rights
under this Agreement to a third party and that the representations and
warranties made by the Seller to the Purchaser pursuant to this Agreement will,
in the case of such assignment, transfer and conveyance, be for the benefit of
such third party. The Seller hereby consents to such assignment, transfer and
conveyance.
 
Section 5.3  Specific Performance. Either party or its assignees may enforce
specific performance of this Agreement.
 
Section 5.4  Notices. All notices, demands and requests that may be given or
that are required to be given hereunder shall be sent by United States certified
mail, postage prepaid, return receipt requested, to the parties at their
respective addresses as follows:


If to
 
the Purchaser:
4000 Horizon Way
 
Irving, Texas 75063
 
Attn: Larry P. Cole
   
If to the Seller:
4000 Horizon Way
 
Irving, Texas 75063
 
Attn: Larry P. Cole

 
 
-11-

--------------------------------------------------------------------------------


 
Section 5.5  Choice of Law. This Agreement shall be construed in accordance with
and governed by the substantive laws of the State of Texas applicable to
agreements made and to be performed in the State of Texas and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such laws.


[remainder of page intentionally left blank]
 
-12-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Purchaser and the Seller have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
28th day of December, 2006.

       
FIRST HORIZON HOME LOAN CORPORATION, as Seller
 
   
   
  By:    

--------------------------------------------------------------------------------

Terry L. McCoy   Executive Vice President




       
FIRST HORIZON ASSET SECURITIES INC., as Purchaser
 
   
   
  By:    

--------------------------------------------------------------------------------

Alfred Chang   Vice President

 
 

--------------------------------------------------------------------------------



SCHEDULE A
 
[Available Upon Request From Trustee]
 

--------------------------------------------------------------------------------



SCHEDULE B
 
Representations and Warranties as to the Mortgage Loans
 
First Horizon Home Loan Corporation (the “Seller”) hereby makes the
representations and warranties set forth in this Schedule B on which First
Horizon Asset Securities Inc. (the “Purchaser”) relies in accepting the Mortgage
Loans. Such representations and warranties speak as of the execution and
delivery of the Mortgage Loan Purchase Agreement, dated as of December 28, 2006
(the “MLPA”), between First Horizon Home Loan Corporation, as seller, and the
Purchaser and as of the Closing Date, or if so specified herein, as of the
Cut-off Date or date of origination of the Mortgage Loans, but shall survive the
sale, transfer, and assignment of the Mortgage Loans to the Purchaser and any
subsequent sale, transfer and assignment by the Purchaser to a third party.
Capitalized terms used but not otherwise defined in this Schedule B shall have
the meanings ascribed thereto in the MLPA or the Pooling and Servicing
Agreement, dated as of December 1, 2006, between First Horizon Asset Securities
Inc., as depositor, First Horizon Home Loan Corporation, as master servicer, and
The Bank of New York, as trustee.
 

(1)  
The information set forth on Schedule A to the MLPA, with respect to each
Mortgage Loan is true and correct in all material respects as of the Closing
Date.

 

(2)  
Each Mortgage is a valid and enforceable first lien on the Mortgaged Property
subject only to (a) the lien of nondelinquent current real property taxes and
assessments and liens or interests arising under or as a result of any federal,
state or local law, regulation or ordinance relating to hazardous wastes or
hazardous substances and, if the related Mortgaged Property is a unit in a
condominium project or Planned Unit Development, any lien for common charges
permitted by statute or homeowner association fees, (b) covenants, conditions
and restrictions, rights of way, easements and other matters of public record as
of the date of recording of such Mortgage, such exceptions appearing of record
being generally acceptable to mortgage lending institutions in the area wherein
the related Mortgaged Property is located or specifically reflected in the
appraisal made in connection with the origination of the related Mortgage Loan,
and (c) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by such Mortgage.

 

(3)  
Immediately prior to the assignment of the Mortgage Loans to the Purchaser, the
Seller had good title to, and was the sole owner of, each Mortgage Loan free and
clear of any pledge, lien, encumbrance or security interest and had full right
and authority, subject to no interest or participation of, or agreement with,
any other party, to sell and assign the same pursuant to this Agreement.

 

(4)  
As of the date of origination of each Mortgage Loan, there was no delinquent tax
or assessment lien against the related Mortgaged Property.

 
 
B-1

--------------------------------------------------------------------------------


 
 

(5)  
There is no valid offset, defense or counterclaim to any Mortgage Note or
Mortgage, including the obligation of the Mortgagor to pay the unpaid principal
of or interest on such Mortgage Note.

 

(6)  
There are no mechanics’ liens or claims for work, labor or material affecting
any Mortgaged Property which are or may be a lien prior to, or equal with, the
lien of such Mortgage, except those which are insured against by the title
insurance policy referred to in item (11) below.

 

(7)  
To the best of the Seller’s knowledge, no Mortgaged Property has been materially
damaged by water, fire, earthquake, windstorm, flood, tornado or similar
casualty (excluding casualty from the presence of hazardous wastes or hazardous
substances, as to which the Seller makes no representation) so as to affect
adversely the value of the related Mortgaged Property as security for such
Mortgage Loan. With respect to the representations and warranties contained
within this item (7) that are made to the knowledge or the best knowledge of the
Seller or as to which the Seller has no knowledge, if it is discovered that the
substance of any such representation and warranty is inaccurate and the
inaccuracy materially and adversely affects the value of the related Mortgage
Loan, or the interest therein of the Purchaser, then notwithstanding the
Seller’s lack of knowledge with respect to the substance of such representation
and warranty being inaccurate at the time the representation and warranty was
made, such inaccuracy shall be deemed a breach of the applicable representation
and warranty and the Seller shall take such action described in Section 4.1(c)
of this Agreement in respect of such Mortgage Loan.

 

(8)  
Each Mortgage Loan at origination complied in all material respects with
applicable local, state and federal laws, including, without limitation, usury,
equal credit opportunity, real estate settlement procedures, truth-in-lending
and disclosure laws and specifically applicable predatory and abusive lending
laws.

 

(9)  
No Mortgage Loan is a “high cost loan” as defined by the specific applicable
predatory and abusive lending laws.

 

(10)  
Except as reflected in a written document contained in the related Mortgage
File, the Seller has not modified the Mortgage in any material respect;
satisfied, cancelled or subordinated such Mortgage in whole or in part; released
the related Mortgaged Property in whole or in part from the lien of such
Mortgage; or executed any instrument of release, cancellation, modification or
satisfaction with respect thereto.

 

(11)  
A lender’s policy of title insurance together with a condominium endorsement and
extended coverage endorsement, if applicable, in an amount at least equal to the
Cut-off Date Principal Balance of each such Mortgage Loan or a commitment
(binder) to issue the same was effective on the date of the origination of each
Mortgage Loan, each such policy is valid and remains in full force and effect,
or, in lieu thereof, an Alternative Title Product.

 
 
B-2

--------------------------------------------------------------------------------


 
 

(12)  
To the best of the Seller’s knowledge, all of the improvements which were
included for the purpose of determining the appraised value of the Mortgaged
Property lie wholly within the boundaries and building restriction lines of such
property, and no improvements on adjoining properties encroach upon the
Mortgaged Property, unless such failure to be wholly within such boundaries and
restriction lines or such encroachment, as the case may be, does not have a
material effect on the value of such Mortgaged Property.

 

(13)  
To the best of the Seller’s knowledge, as of the date of origination of each
Mortgage Loan, no improvement located on or being part of the Mortgaged Property
is in violation of any applicable zoning law or regulation unless such violation
would not have a material adverse effect on the value of the related Mortgaged
Property. To the best of the Seller’s knowledge, all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities, unless the lack thereof would not have a material adverse effect on
the value of such Mortgaged Property.

 

(14)  
The Mortgage Note and the related Mortgage are genuine, and each is the legal,
valid and binding obligation of the maker thereof, enforceable in accordance
with its terms and under applicable law.

 

(15)  
The proceeds of the Mortgage Loans have been fully disbursed and there is no
requirement for future advances thereunder.

 

(16)  
The related Mortgage contains customary and enforceable provisions which render
the rights and remedies of the holder thereof adequate for the realization
against the Mortgaged Property of the benefits of the security, including, (i)
in the case of a Mortgage designated as a deed of trust, by trustee’s sale, and
(ii) otherwise by judicial foreclosure.

 

(17)  
With respect to each Mortgage constituting a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in such Mortgage, and no fees or expenses
are or will become payable by the holder of the Mortgage to the trustee under
the deed of trust, except in connection with a trustee’s sale after default by
the Mortgagor.

 

(18)  
As of the Closing Date, the improvements upon each Mortgaged Property are
covered by a valid and existing hazard insurance policy with a generally
acceptable carrier that provides for fire and extended coverage and coverage for
such other hazards as are customarily required by institutional single family
mortgage lenders in the area where the Mortgaged Property is located, and the
Seller has received no notice that any premiums due and payable thereon have not
been paid; the Mortgage obligates the Mortgagor thereunder to maintain all such
insurance including flood insurance at the Mortgagor’s cost and expense.
Anything to the contrary in this item (18) notwithstanding, no breach of this
item (18) shall be deemed to give rise to any obligation of the Seller to
repurchase or substitute for such affected Mortgage Loan or Loans so long as the
Seller maintains a blanket policy.

 
 
B-3

--------------------------------------------------------------------------------


 
 

(19)  
If at the time of origination of each Mortgage Loan, the related Mortgaged
Property was in an area then identified in the Federal Register by the Federal
Emergency Management Agency as having special flood hazards, a flood insurance
policy in a form meeting the then-current requirements of the Flood Insurance
Administration is in effect with respect to such Mortgaged Property with a
generally acceptable carrier.

 

(20)  
To the best of the Seller’s knowledge, there is no proceeding pending or
threatened for the total or partial condemnation of any Mortgaged Property, nor
is such a proceeding currently occurring.

 

(21)  
To best of the Seller’s knowledge, there is no material event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material non-monetary default, breach, violation or event of
acceleration under the Mortgage or the related Mortgage Note; and the Seller has
not waived any material non-monetary default, breach, violation or event of
acceleration.

 

(22)  
Any leasehold estate securing a Mortgage Loan has a stated term at least as long
as the term of the related Mortgage Loan.

 

(23)  
Each Mortgage Loan was selected from among the outstanding fixed-rate one- to
four-family mortgage loans in the Seller’s portfolio at the Closing Date as to
which the representations and warranties made with respect to the Mortgage Loans
set forth in this Schedule B can be made. No such selection was made in a manner
intended to adversely affect the interests of the Certificateholders.

 

(24)  
The Mortgage Loans provide for the full amortization of the amount financed over
a series of monthly payments.

 

(25)  
At origination, substantially all of the Mortgage Loans in Pool I and Pool II
had stated terms to maturity of 30 and 15 years, respectively.

 

(26)  
Scheduled monthly payments made by the Mortgagors on the Mortgage Loans either
earlier or later than their Due Dates will not affect the amortization schedule
or the relative application of the payments to principal and interest.

 

(27)  
The Mortgagors may prepay all of the Mortgage Loans at any time without penalty.

 

(28)  
Approximately 80.29% of the Mortgage Loans in Pool I and 69.91% of the Mortgage
Loans in Pool II are jumbo mortgage loans that have Stated Principal Balances at
origination that exceed the then applicable limitations for purchase by Fannie
Mae and Freddie Mac.

 
 
B-4

--------------------------------------------------------------------------------


 
 

(29)  
Each Mortgage Loan in Pool I was originated on or after March 17, 2006. Each
Mortgage Loan in Pool II was originated on or after March 31, 2006.

 

(30)  
The latest stated maturity date of any Mortgage Loan in Pool I is January 1,
2037, and the earliest is December 1, 2026. The latest stated maturity date of
any Mortgage Loan in Pool II is December 1, 2021, and the earliest is April 1,
2021.

 

(31)  
No Mortgage Loan was delinquent more than 30 days as of the Cut-off Date.

 

(32)  
No Mortgage Loan had a Loan-to-Value Ratio at origination of more than 95%.
Generally, each Mortgage Loan with a Loan-to-Value Ratio at origination of
greater than 80% is covered by a Primary Insurance Policy issued by a mortgage
insurance company that is acceptable to Fannie Mae or Freddie Mac.

 

(33)  
Each Mortgage Loan constitutes a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code.

 

(34)  
No Mortgage Loan is a “high cost loan” as defined by the specific applicable
local, state or federal predatory and abusive lending laws. In addition, no
Mortgage Loan is a “High Cost Loan” or a “Covered Loan”, as applicable (as such
terms are defined in the then current Standard & Poor’s LEVELSâ Glossary which
is now Version 5.7 Revised, Appendix E) and no Mortgage Loan originated on or
after October 1, 2002 through March 6, 2003 is governed by the Georgia Fair
Lending Act.

 

(35)  
Appraisal form 1004 or form 2055 with an interior inspection for first lien
mortgage loans has been obtained for all related mortgaged properties, other
than condominiums, investment properties, two to four unit properties and exempt
properties, for which appraisal form 1004 or form 2055 has not been obtained.

 
Appraisal form 704, 2065 or 2055 with an exterior only inspection for junior
lien mortgages combined with first lien mortgages (including home equity lines
of credit) has been obtained for all related mortgaged properties, other than
condominiums, investment properties, two to four unit properties and exempt
properties, for which appraisal form 1004 or form 2055 has not been obtained.
Appraisal form 704, 2065 or 2055 with an exterior only inspection for all other
junior lien mortgages has been obtained for all related mortgaged properties,
other than those related mortgaged properties that qualify for an Automated
Valuation Model.
 
B-5

--------------------------------------------------------------------------------


 